Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With regards to claims 1, 12, 22 and 23, prior art reference Bayesteh (US 2014/0169408 A1) discloses mapping a first coded information bit stream intended for a first transmit antenna onto at least one first spreading sequence of a plurality of first spreading sequences to generate a first data stream, mapping a second coded information bit stream intended for a second transmit antenna onto at least one second spreading sequence of a plurality of second spreading sequences to generate a second data stream. Hosseini et al. US 2019/0349897 A1 discloses a first subset of candidate wireless resource locations is associated with DCI of the first feature set and a second subset of candidate wireless resources locations is associated with DCI of the second feature set. Euler squares by Harris F. MacNeish discloses how to construct Euler squares. However, the prior art references do not disclose selecting from a second number of predefined subsets of the first number of resources, at least one subset; wherein the second number is larger than the first number and wherein the second number of predefined subsets is based on a mapping of the first number of resources into the second number of subsets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472